Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of April 23, 2014 (the
“Effective Date”), between AMICUS THERAPEUTICS, INC., a Delaware corporation
having an office at 1 Cedar Brook Drive, Cranbury, New Jersey 08512 (the
“Company”), and WILLIAM D. BAIRD III, an individual residing at 39 Washington
Avenue, Bernardsville, NJ 07924 (“Employee”).

 

PREAMBLE

 

WHEREAS, the Company wishes to continue to employ Employee as Chief Financial
Officer of the Company, and Employee wishes to continue to serve as the Chief
Financial Officer;

 

WHEREAS, the parties to the Agreement wish to revise Employee’s terms of
employment that had previously set forth the terms of Employee’s employment
under an Offer Letter between the Company and Employee dated March 5, 2012 (the
“Offer Letter”).

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the sufficiency and receipt whereof
is hereby acknowledged, the parties agree as follows:

 

Section 1. Definitions . Unless otherwise defined herein, the following terms
shall have the following respective meanings:

 

“Cause “ means for any of the following reasons: (i) willful or deliberate
misconduct by Employee that materially damages the Company;
(ii) misappropriation of Company assets; (in) Employee’s conviction of or a plea
of guilty or “no contest” to, a felony; or (iv) any willful disobedience of the
lawful and unambiguous instructions of the Chief Executive Officer of the
Company (the “CEO”); provided that the CEO has given Employee written notice of
such disobedience or neglect and Employee has failed to cure such disobedience
or neglect within a period reasonable under the circumstances. For avoidance of
doubt, a termination of Employee’s employment hereunder due to Employee’s
Disability (as defined below) will not constitute a termination without Cause.

 

“Change in Control Event “ means any of the following (i) any person or entity
(except for a current stockholder who was a stockholder) becomes the beneficial
owner of greater than 50% of the then outstanding voting power of the Company;
(ii) a merger or consolidation with another entity where the voting securities
of the Company outstanding immediately before the transaction constitute less
than a majority of the voting power of the voting securities of the Company or
the surviving entity outstanding immediately after the transaction, or (iii) the
sale or disposition of all or substantially all of the Company’s assets. 
Notwithstanding the foregoing, no event shall be deemed to be a Change in
Control Event unless such event would also be a Change in Control under Code
Section 409A or would otherwise be a permitted distribution event under Code
Section 409A.

 

“Good Reason “ means (i) a material diminution in Employee’s authority, duties,
or responsibilities, or (ii) a material change in the geographic location at
which Employee must perform services, in each case without Employee’s consent.
Employee must provide the Company with notice of the Good Reason condition
within ninety (90) days of its initial existence, the Company shall have a
period of thirty (30) days within which it may remedy the condition and such
event would not be considered Good Reason, and any Good Reason termination (for
an event that is uncured) must occur within two (2) years of the initial
existence of the Good Reason condition.

 

Section 2. Employment .

 

Subject to the terms and conditions of this Agreement, Employee continues to be
employed by the Company as its Chief Financial Officer. Employee continues to
accept such employment, and agrees to discharge all of the duties normally
associated with said positions, to faithfully and to the best of his abilities
perform such other services consistent with his position as a senior executive
officer as may from time to time be assigned to him by the CEO or the Board of
Directors of the Company and to devote all of his business time, skill and
attention to such services.

 

Section 3. Compensation and Benefits .

 

3.1 Base Salary . During the Employment Term (as defined in Section 4 hereof),
the Company shall pay Employee a salary at the annual rate of $351,000 or such
greater amount as the Company’s Board of Directors or a committee thereof may
from time to time establish pursuant to the terms hereof (the “Base Salary”).
Such Base Salary shall be reviewed

 

1

--------------------------------------------------------------------------------


 

annually and may be increased, but not decreased, by the Company’s Board of
Directors or a committee thereof in its sole discretion. The Base Salary shall
be payable in accordance with the Company’s customary payroll practices for its
senior management personnel.

 

3.2 Bonus . During the Employment Term, Employee shall be eligible to
participate in the Company’s bonus programs in effect with respect to senior
management personnel. Employee shall be eligible to receive an annual target
bonus of up to 40% of the Base Salary in cash (the “Bonus”). Any Bonus payment
to which Employee becomes entitled hereunder shall be paid to Employee in a lump
sum on or before the 15th day of the third month following the end of the
calendar year in which the Bonus was earned.

 

3.3 Benefits

 

(a)  Benefit Plans . During the Employment Term, Employee may participate, on
the same basis and subject to the same qualifications as other senior management
personnel of the Company, in any benefit plans (including health and medical
insurance of Employee, Employee’s spouse and Employee’s dependents) and policies
in effect with respect to senior management personnel of the Company, including
any equity plan.

 

(b)  Reimbursement of Expenses . During the Employment Term, the Company shall
pay or promptly reimburse Employee, upon submission of proper invoices in
accordance with the Company’s normal procedures, for all reasonable
out-of-pocket business, entertainment and travel expenses incurred by Employee
in the performance of his duties hereunder. Any taxable reimbursement of
business or other expenses as specified under this Amended Agreement shall be
subject to the following conditions: (1) the expenses eligible for reimbursement
in one taxable year shall not affect the expenses eligible for reimbursement in
any other taxable year; (2) the reimbursement of an eligible expense shall be
made no later than the end of the calendar year after the year in which such
expense was incurred; and (3) the right to reimbursement shall not be subject to
liquidation or exchange for another benefit.

 

(c)  Vacation . During the Employment Term, Employee shall be entitled to
vacation in accordance with the policies of the Company applicable to senior
management personnel from time to time.

 

(e)  Withholding . The Company shall be entitled to withhold from amounts
payable or benefits accorded to Employee under this Agreement all federal, state
and local income, employment and other taxes, as and in such amounts as may be
required by applicable law.

 

Section 4. Employment Term . The term of this Agreement (the “Employment Term”)
shall begin on the Effective Date and shall continue until Employee’s employment
hereunder is terminated in accordance with Section 5.

 

Section 5. Termination; Severance Benefits .

 

5.1 Generally . Either the Board of Directors of the Company or Employee may
terminate Employee’s employment hereunder, for any reason upon sixty (60) days
prior written notice to the other party. Upon termination of Employee’s
employment hereunder for any reason, Employee shall be deemed simultaneously to
have resigned as a member of the Board of Directors of the Company, if
applicable, and from any other position or office he may at the time hold with
the Company or any of its affiliates. In addition, upon termination of
Employee’s employment hereunder for any reason, the Company shall (i) reimburse
Employee for any expenses properly incurred under Section 3.3(b) and which have
not previously been reimbursed as of the effective date of the termination,
(ii) pay Employee for any accrued, but unused, vacation time as of the effective
date of the termination, and (iii) pay Employee for any accrued and unpaid Base
Salary through and including the effective date of termination (collectively,
the “Accrued Compensation”). The Accrued Compensation will be paid in a lump sum
on the first regularly scheduled payroll date following the effective date of
the termination of Employee’s employment with the Company,

 

5.2  Voluntary Termination by Employee Other than due to Good Reason in
Connection with a Change in Control Event. If Employee voluntarily resigns from
his employment, other than for Good Reason within 12 months after a Change in
Control Event, Employee shall (i) receive no further Base Salary or Bonus
hereunder, other than the Accrued Compensation, and (ii) cease to be covered
under or be permitted to participate in or receive any of the benefits described
in Section 3.3 hereof.

 

5.3 Termination by the Company .

 

(a)  Without Cause . If the Company terminates Employee’s employment hereunder
without Cause (other than within 12 months after a Change in Control Event),
then subject to Sections 5.6 and 5.7(b) below, Employee will be entitled to
receive, an amount equal to one times Employee’s then current Base Salary,
payable over 6 months, commencing

 

2

--------------------------------------------------------------------------------


 

upon the effective date of the termination of Employee’s employment with the
Company, in accordance with the Company’s customary payroll practices then in
effect for its senior management personnel (the “Severance Payment”), plus a
payment of a bonus equal to the target Bonus for the year in which such
termination occurs pro-rated for the number of days actually worked in the year
of termination, payable within 2 ½ months following such termination. In
addition, the vesting of stock options held by Employee immediately prior to
such termination (“Options”) shall accelerate such that the portion of those
options that was otherwise scheduled to vest during the 12 month period
immediately following such termination (had Employee remained employed with the
Company for that period) will become vested as of the date of such termination.
Further, if Employee elects COBRA continuation of his insured group health
benefits, the Company will contribute an amount toward the monthly cost of such
coverage equal to the Company’s share of the monthly premiums (at the time of
termination) for active employees for a period of 12 months (or, if less, for
the duration of such COBRA continuation).

 

(b)  For Cause . If the Company terminates Employee’s employment hereunder for
Cause, Employee shall (i) receive no further Base Salary or Bonus hereunder,
other than Accrued Compensation, and (ii) cease to be covered under or be
permitted to participate in or receive any of the benefits described in
Section 3.3 hereof.

 

5.4 Termination in Connection with a Change in Control Event . If (i) a
condition occurs which constitutes Good Reason and after Employee has complied
with the applicable notice period and the Company has failed to remedy such
condition, Employee actually resigns (all as described in detail in the
definition of “Good Reason” in Section 1) or (ii) the Company terminates
Employee’s employment hereunder without Cause, in either case within 12 months
after the occurrence of a Change in Control Event, then in lieu of any other
payments, rights or benefits under Section 5.3(a),  Employee will be entitled to
receive an amount equal to one and one-half (1.5) times Employee’s then current
Base Salary, payable over 18 months, commencing upon the effective date of the
termination of Employee’s employment with the Company, in accordance with the
Company’s customary payroll practices for its senior management personnel (the
“Change in Control Severance Payment”), plus an amount equal to one (1) times
the target Bonus for the year in which such resignation or termination occurs
(such amount being payable in a lump sum on such effective date of termination),
payable within 2 ½ months following such termination or resignation. In
addition, the Options and any restricted stock grants held by Employee
immediately prior to his termination shall vest in full. Further, if Employee
elects COBRA continuation of his insured group health benefits, the Company will
waive the applicable premiums otherwise payable for such COBRA continuation for
a period of 18 months (or, if less, for the duration of such COBRA
continuation).  All payments made under this section shall be subject to
Sections 5.6 and 5.7(b) below.

 

5.5 Termination upon Death or Disability . Employee’s employment hereunder shall
terminate upon death of Employee. The Company may terminate Employee’s
employment hereunder in the event Employee is disabled and such disability
continues for more than 180 days. “Disability” shall be defined as the inability
of Employee to render the services required of him, with or without a reasonable
accommodation, under this Amended Agreement as a result of physical or mental
incapacity. In the event of death or termination by the Company due to
disability of Employee, if Employee elects COBRA continuation of his insured
group health benefits, the Company will contribute an amount toward the monthly
cost of such coverage equal to the Company’s share of the monthly premiums (at
the time of termination) for active employees for a period of 12 months (or, if
less, for the duration of such COBRA continuation).

 

5.6 Release Required . As a condition precedent to the receipt of any right,
payment or benefit under Sections 5.3(a) or 5.4, Employee must execute and
deliver to the Company a release, the form and substance of which are acceptable
to the Company, and such release must become irrevocable, within 60 days
following the effective date of termination of Employee’s employment. Any such
right, payment or benefit that would otherwise be paid before such release
becomes irrevocable will instead be delayed and paid to Employee in a lump sum
within 15 days after such release becomes irrevocable (and the remaining
payments will be made as otherwise scheduled in the ordinary course).
Notwithstanding the foregoing, if the 60 day period immediately following the
effective date of termination of Employee’s employment overlaps two calendar
years, then any such right, payment or benefit that would otherwise be paid
before the later of (i) the date such release becomes irrevocable, or (ii) the
last day of the year in which such termination occurs (such later date, the
“Applicable Date”) will instead be delayed and paid to Employee in a lump sum on
the first regularly scheduled payroll date following the Applicable Date (and
the remaining payments will be made as otherwise scheduled in the ordinary
course). If the release has not become irrevocable within 60 days following the
effective date of the termination of Employee’s employment, Employee will
forfeit any right, payment or benefit otherwise due under Section 5.3(a) or 5.4,
as applicable.

 

5.7 Section 409A .

 

(a)  Purpose. This section is intended to help ensure that compensation paid or
delivered to Employee pursuant to this Agreement either is paid in compliance
with, or is exempt from, Section 409A of the Internal Revenue Code of 1986, as
amended and the rules and regulations promulgated thereunder (collectively,
“Section 409A”). However, the Company does not warrant to Employee that all
compensation paid or delivered to him for his services will be exempt from, or
paid in compliance with, Section 409A.

 

3

--------------------------------------------------------------------------------


 

(b)  Amounts Payable On Account of Termination. For the purposes of determining
when amounts otherwise payable on account of Employee’s termination of
employment under this Amended Agreement will be paid, which amounts become due
because of his termination of employment, “termination of employment” or words
of similar import, as used in this Amended Agreement, shall be construed as the
date that Employee first incurs a “separation from service” for purposes of
Section 409A on or following termination of employment. Furthermore, if Employee
is a “specified employee” of a public company as determined pursuant to
Section 409A as of his termination of employment, any amounts payable on account
of his termination of employment which constitute deferred compensation within
the meaning of Section 409A and which are otherwise payable during the first six
months following Employee’s termination (or prior to his death after
termination) shall be paid to Employee in a cash lump-sum on the earlier of
(1) the date of his death and (2) the first business day of the seventh calendar
month immediately following the month in which his termination occurs.

 

(c)  Series of Payments.  Any right to a series of installment payments shall be
treated as a right to a series of separate payments.

 

(d)                                           Interpretative Rules. In applying
Section 409A to amounts paid pursuant to this Agreement, any right to a series
of installment payments under this Agreement shall be treated as a right to a
series of separate payments.

 

Section 6. Federal Excise Tax .

 

6.1 General Rule . Employee’s payments and benefits under this Agreement and all
other arrangements or programs related thereto shall not, in the aggregate,
exceed the maximum amount that may be paid to Employee without triggering golden
parachute penalties under Section 280G of the Code, and the provisions related
thereto with respect to such payments. If Employee’s benefits must be cut back
to avoid triggering such penalties, such reduction shall be made in the
following order: (i) first, any future cash payments (if any) shall be reduced
(if necessary, to zero); (ii) second, any current cash payments shall be reduced
(if necessary, to zero); (iii) third, all non-cash payments (other than equity
or equity derivative related payments) shall be reduced (if necessary, to zero);
and (iv) fourth, all equity or equity derivative payments shall be reduced.  If
an amount in excess of the limit set forth in this Section is paid to Employee,
Employee must repay the excess amount to the Company upon demand, with interest
at the rate provided in Code Section 1274(b)(2)(B).  Employee and the Company
agree to cooperate with each other reasonably in connection with any
administrative or judicial proceedings concerning the existence or amount of
golden parachute penalties on payments or benefits Employee receives.

 

6.2 Exception . Section 6.1 shall apply only if it increases the net amount
Employee would realize from payments and benefits subject to Section 6.1, after
payment of income and excise taxes by Employee on such payments and benefits.

 

6.3 Determinations . The determination of whether the golden parachute penalties
under Code Section 280G and the provisions related thereto shall be made by
counsel chosen by Employee and reasonably acceptable to the Company. All other
determinations needed to apply this Section 6 shall be made in good faith by the
Company’s independent auditors.

 

Section 7. General .

 

7.1 Confidentiality and Non-Competition Agreement . Employee and the Company
hereby ratify and re-affirm that certain Confidentiality and Non-Competition
Agreement dated March 5, 2012 (the “Confidentiality Agreement”).

 

7.2 No Conflict . Employee represents and warrants that he has not entered, nor
will he enter, into any other agreements that restrict his ability to fulfill
his obligations under this Agreement and the Confidentiality Agreement.

 

7.3 Governing Law . This Agreement shall be construed, interpreted and governed
by the laws of the State of New Jersey, without regard to the conflicts of law
rules thereof.

 

7.4 Binding Effect . This Agreement shall extend to and be binding upon
Employee, his legal representatives, heirs and distributees and upon the
Company, its successors and assigns regardless of any change in the business
structure of the Company.

 

7.5 Assignment . Neither this Agreement nor any of the rights or obligations
hereunder shall be assigned or delegated by any party without the prior written
consent of the other party.

 

7.6 Entire Agreement . This Agreement contains the entire agreement of the
parties with respect to the subject matter hereof. No waiver, modification or
change of any provision of this Agreement shall be valid unless in writing and
signed by both parties. For avoidance of doubt, this Agreement supersedes in all
respects the Offer Letter, including but not limited to Section 3.4 thereof.

 

4

--------------------------------------------------------------------------------


 

7.7 Waiver . The waiver of any breach of any duty, term or condition of this
Agreement shall not be deemed to constitute a waiver of any preceding or
succeeding breach of the same or any other duty, term or condition of this
Agreement.

 

7.8 Severability . If any provision of this Agreement shall be unenforceable in
any jurisdiction in accordance with its terms, the provision shall be
enforceable to the fullest extent permitted in that jurisdiction and shall
continue to be enforceable in accordance with its terms in any other
jurisdiction and the validity, legality and enforceability of the remaining
provisions contained herein shall not be affected thereby.

 

7.9 Conflicting Agreements . In the event of a conflict between this Agreement
and any other agreement between Employee and the Company, the terms and
provisions of this Agreement shall control.

 

7.10 Resolution of Disputes . Any claim or controversy arising out of, or
relating to, this Agreement, other than with respect to the Confidentiality
Agreement, between Employee and the Company (or any officer, director, employee
or agent of the Company), or the breach thereof, shall be settled by arbitration
administrated by the American Arbitration Association under its National
Rules for the Resolution of Employment Disputes. Such arbitration shall be held
in New Jersey (or in such other location as the Company may at the time be
headquartered). The arbitration shall be conducted before a three-member panel.
Within fifteen (15) days after the commencement of arbitration, each party shall
select one person to act as arbitrator and the two selected shall select a third
arbitrator within ten (10) days of their appointment.

 

If the arbitrators selected by the parties are unable or fail to agree upon the
third arbitrator, the third arbitrator shall be selected by the American
Arbitration Association and shall be a member of the bar of the State of New
Jersey actively engaged in the practice of employment law for at least ten
years. The arbitration panel shall apply the substantive laws of the State of
New Jersey in connection with the arbitration and the New Jersey Rules of
Evidence shall apply to all aspects of the arbitration. The award shall be made
within thirty days of the closing of the hearing. Judgment upon the award
rendered by the arbitrators(s) may be entered by any Court having jurisdiction
thereof.

 

7.11 Notices . All notices pursuant to this Agreement shall be in writing and
shall be sent by prepaid certified mail, return receipt requested or by
recognized air courier service addressed as follows:

 

 

(i)

If to the Company to:

 

 

 

 

 

Amicus Therapeutics, Inc.

 

 

1 Cedar Brook Drive

 

 

Cranbury, New Jersey 08512

 

 

 

 

(ii)

If to Employee to:

 

 

 

 

William D. Baird III

 

 

at the address in his personnel file

 

or to such other addresses as may hereinafter be specified by notice in writing
by either of the parties, and shall be deemed given three (3) business days
after the date so mailed or sent.

 

7.12 Compliance . If reasonably requested in writing, Employee agrees within
fifteen business days to provide the Company with an executed IRS Form 4669
(Statement of Payments Received) with respect to any taxable amount paid to
Employee by the Company.

 

7.13 Counterparts . This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which shall together constitute one
and the same agreement.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

 

 

/s/ WILLIAM D. BAIRD III

 

WILLIAM D. BAIRD III

 

 

 

 

AMICUS THERAPEUTICS, INC.

 

 

 

By:

/s/ JOHN F. CROWLEY

 

 

Name:

John F. Crowley

 

 

Title:

Chairman and Chief Executive Officer

 

6

--------------------------------------------------------------------------------